Citation Nr: 1628381	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder arthritis, impingement syndrome, with deformity.
 
2.  Entitlement to a rating in excess of 10 percent for residuals of right wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  These matters come before the Board of Veterans' Appeal (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran's right shoulder arthritis, impingement syndrome, with deformity has been manifested by painful motion with flexion to 90 degrees, abduction to 100 degrees, external rotation to 45 degrees, internal rotation to 45 degrees with dislocation of the right acromioclavicular joint, and posttraumatic arthritis with objective evidence of pain on motion.

2.  The Veteran's service-connected residuals of right wrist fracture are not manifested by favorable or unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right shoulder arthritis, impingement syndrome, with deformity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5203 (2015).

2.  The criteria for a separate rating of 10 percent, but no more, for right shoulder arthritis, impingement syndrome, with deformity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5201 (2015).

3.  The criteria for a rating in excess of 10 percent for residuals of right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Right Shoulder

Service connection is in effect for the Veteran's right shoulder arthritis, impingement syndrome, with deformity and has been assigned a 20 percent disability rating under the provisions of Diagnostic Code 5203.  38 C.F.R. § 4.71a.  This rating is the maximum rating provided and contemplates impairment of the clavicle or scapula, with dislocations.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Diagnostic Code 5003 states that degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of the major arm motion at shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  When there is limitation of motion midway between the side and shoulder level, a 30 percent rating is warranted for major arm limitation of motion.  Id.  The next highest evaluation for major arm limitation of motion, the maximum 40 percent rating, is assigned for limitation of motion of the arm to 25 degrees from the side.  Id.

In determining whether there is limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2015).  Forward flexion is the range of motion from the side of the body out in front and abduction is the range of motion from the side of the body out to the side.  38 C.F.R. § 4.71, Plate I.  Normal range of motion of the shoulder joint is from 0 to 180 degrees of forward elevation, 0 to 180 degrees of abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  Id.  

A September 2009 VA examination notes that the Veteran's right shoulder had a normal contour, with mild prominence of the acromioclavicular joint, with tenderness, no muscle atrophy, and minimal crepitation on movement.  The examination reflects right shoulder forward flexion of 0 to 90 degrees, with pain at the end of motion; external rotation of 0 to 75 degrees, with complaint of pain; and internal rotation of 0 to 80, with pain.  The examination further revealed the Veteran's right shoulder power at 4/5, with no instability.

A May 2014 VA examination reflects the Veteran reported that flare-ups associated with his right shoulder did not cause weakness, fatigability, excess limitation, or the need of emergency room visits.  The examination reflects the Veteran's right shoulder range of motion was flexion of 0 to 160, with painful motion beginning at 160 degrees; and abduction of 0 to 160, with pain at 160 degrees.  The examination further reflects no additional functional loss on repetitive testing.  The examination found no functional loss and/or impairment of his right shoulder and arm.  There was evidence of objective localized tenderness or pain on palpation, with normal strength.  There was no ankylosis.  Impairment of the right acromioclavicular joint included dislocation.  Lastly, the examiner found that Veteran's right shoulder disability impacted his ability to work as lifting more than 20 pounds would increase pain.

A March 2015 VA examination found that the Veteran's right shoulder showed evidence of pain with weight bearing and objective localized tenderness or pain on palpation.  Right shoulder flexion was 0 to 100 degrees, abduction from 0 to 100, external rotation was 0 to 45, and internal rotation was 0 to 45.  The examiner found objective evidence of crepitus, but no additional functional loss on repetitive testing. Lastly, the examiner indicated that the Veteran's right shoulder disability impacted his ability to work, as it prevented any activity that required the Veteran to lift anything over his head.

Based on the above, a rating in excess of 20 percent for right shoulder arthritis, impingement syndrome, with deformity is not warranted.  Here, the service-connected right shoulder has been assigned a 20 percent disability rating for the dislocation of his scapula or clavicle under Diagnostic Code 5203.  As noted above, under Diagnostic Code 5203, a 20 percent rating is the highest disability rating available. 

There are other diagnostic codes relating to shoulder disorders, such as ankylosis of the shoulder, arm limitation, and impairment of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202 (2015).  However, the Veteran's right shoulder disability is not manifested by ankylosis, arm limitation midway between his side and shoulder level, or impairment of the humerus, and therefore these diagnostic codes do not provide for a rating in excess of 20 percent.

To the extent that the Veteran's x-rays show evidence of arthritis, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201.  In this case, the September 2009 VA examination report found posttraumatic arthritis of the right shoulder, with limitation of motion at a noncompensable level under Diagnostic Code 5201.  Accordingly, as the medical evidence reflects arthritis of the right shoulder, with objective finding of pain on motion, a separate 10 percent disability rating is warranted under Diagnostic Code 5003.

Right Wrist

The Veteran's service-connected right wrist has been evaluated as 10 percent disabling pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under Diagnostic Code 5215, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a.  This is the maximum schedular rating based on limitation of motion of the wrist under Diagnostic Code 5215. 

A 20 percent rating is available when the minor wrist reflects favorable ankylosis with dorsiflexion between 20 degrees to 30 degree.  A 30 percent rating is warranted when the minor wrist reflects ankylosis in any position except favorable.  Lastly a 40 percent rating for the minor wrist is warranted with unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

The Veteran was afforded a VA medical examination in September 2009 in regard to his claim for an increased rating.  Additionally, the examination report noted the Veteran's right wrist with dorsiflexion of 0 to 60 degrees, palmar flexion of 0 to 65 degrees, ulnar deviation of 0 to 20 degrees, and radial deviation of 0 to 10 degrees.

A May 2014 VA medical examination noted the Veteran's right wrist with dorsiflexion of 0 to 55 degrees, palmar flexion of 0 to 65 degrees, with no additional range of motion loss on repetitive testing.  The examination report further notes normal strength, no localized tenderness or pain on palpation, and no ankylosis.  Lastly, the examination reflects the Veteran's report of his right wrist prohibiting him from carrying more than 15 to 20 pounds.

Based on the above, a rating in excess of 10 percent for the Veteran's right wrist disability is not warranted.  The medical evidence does not reflect that the Veteran's right wrist has been manifested by ankylosis, either favorable or unfavorable.  As such, an increased rating in not applicable.

Further considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected right shoulder and right wrist were evaluated as a disease or injury of the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  

The Veteran's right shoulder arthritis, impingement syndrome, with deformity has been manifested by painful motion with flexion to 90 degrees, abduction to 100 degrees, external rotation to 45 degrees, internal rotation to 45 degrees with dislocation of the right acromioclavicular joint, and posttraumatic arthritis with objective evidence of pain on motion.  The Veteran's service-connected residuals of right wrist fracture are not manifested by favorable or unfavorable ankylosis.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented the ratings assigned.  Evaluations in excess of the ratings assigned are provided for certain manifestations of the service-connected right shoulder and right wrist, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5201, 5203, 5214, 5215; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right shoulder and right wrist, the evidence shows no distinct periods of time during the appeal period, when these disorders varied to such an extent that a rating greater or less than those assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In reaching these decisions, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims for increased ratings in excess of those currently assigned and assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his right wrist and right shoulder disability.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation). 


ORDER

A rating in excess of 20 percent for right shoulder arthritis, impingement syndrome, with deformity, is denied.

A separate 10 percent rating for right shoulder arthritis, impingement syndrome, with deformity, is granted.

A rating in excess of 10 percent for residuals of right wrist fracture is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


